Citation Nr: 1729440	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO. 11-01 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and constipation, to include as secondary to a service-connected disability.

2. Entitlement to service connection for a sleep disability, to include obstructive sleep apnea, sleep disturbance, breathing disorder and upper airway congestion, to include as secondary to a service-connected disability.

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1978 to April 1981. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the Board remanded the Veteran's gastrointestinal disability and sleep disability service connection issues were remanded to the RO for further development.

In a July 2014 decision, the Board denied service connection for a sleep disability and remanded the issue of entitlement to service connection for a gastrointestinal disability.

The Veteran appealed the July 2014 denial to the United States Court of Appeals for Veterans Claims (Court). By order dated April 2015, the Court granted a Joint Motion for Remand (JMR), vacating the July 2014 Board decision regarding the issues of entitlement to service connection for a sleep disability and remanded the case for compliance with the terms of the JMR.

In an August 2015 decision, the Board again remanded the issue of service connection for a gastrointestinal disability for further development and adjudicative action. After the Veteran received a VA examination in October 2015, the Board again remanded these issues in a February 2016 decision for additional development. The Veteran's claim has since returned to the Board for further consideration.


FINDINGS OF FACT

1. The Veteran did not incur an event, injury, or disease related to his current gastrointestinal disability, to include GERD and constipation, during active duty service.

2. The Veteran's current gastrointestinal disability, to include GERD and constipation, is not caused or aggravated by any service-connected disability.

3. The Veteran did not incur an event, injury, or disease related to his current sleep disability, obstructive sleep apnea, sleep disturbance, breathing disorder and upper airway congestion, during active duty service.

4. The Veteran is not service connected for a psychiatric disorder.

5. There is no competent evidence that the Veteran's current sleep disability, obstructive sleep apnea, sleep disturbance, breathing disorder and upper airway congestion, is caused or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a gastrointestinal disability, to include GERD and constipation, to include secondary service connection, have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2. The criteria for entitlement to service connection for a sleep disability, obstructive sleep apnea, sleep disturbance, breathing disorder and upper airway congestion, to include secondary service connection, have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in February 2016, the Board remanded the both service connection issues to the AOJ for additional development. The Board received a VA addendum opinion. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is also warranted for a disability, which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

III. Gastrointestinal Disability

The Veteran contends that he has a gastrointestinal disability related to service or in the alternative, is due to medications for his service-connected disabilities. 

The Veteran's service treatment records reveal treatment for "gastroinitis" [sic] in April 1980 following a tick bite. No other treatment during service is noted, and clinical evaluation of the abdomen and viscera was normal at separation.

A May 2012 VA outpatient treatment record notes a history of gastroesophageal reflux disease (GERD), poorly controlled.

The Veteran was afforded a VA examination in September 2014, at which time, he was diagnosed with constipation. The examiner noted that the Veteran's main physical problem was his neck condition but that he was not service connected for such disability.

Since that examination, however, the Veteran has been awarded service connection for degenerative disc disease of the cervical spine and cervical radiculopathy of the bilateral upper extremities. The evidence of record indicates that the Veteran takes Gabapentin for pain related to his cervical spine disability. The September 2014 examiner stated that medical literature supports constipation as a side effect of Gabapentin. The examiner also mentioned that Trazadone, which the Veteran used for sleep apnea, could cause constipation. The Veteran claims he has gastrointestinal problems as a result of his military service or, in the alternative, due to his sleep disorder. As service connection has not been established for a sleep disability, as discussed below, this aspect of the Veteran's claim is without legal merit. See 38 C.F.R. § 3.310.

In a June 2016 visit to the VA Nebraska-Western Iowa Health Care System (NWIHS), Grand Island Division, the Veteran was noted to have a history of asthma and tobacco use disability, in addition to weighing 242.8 pounds.

In July 2016, VA obtained a VA medical opinion. The examiner stated that conditions that can increase the Veteran's risk of GERD include: obesity, bulging of top of stomach up into the diaphragm (hiatal hernia), smoking, dry mouth, asthma, diabetes, delayed stomach emptying, and connective tissue disorders, such as scleroderma. The examiner stated that the Veteran had several of these risk factors for developing GERD. The examiner contended that the Veteran's weight status contributed to the risk factors for the Veteran's GERD diagnosis. He also stated that medications taken for the Veteran's cervical spine DDD/radiculopathy did not cause his GERD, nor was there evidence that they permanently aggravated the GERD, as the literature did not support medications specifically causing GERD.

Regarding the Veteran's constipation contention, the examiner stated that it was not possible to determine its origin. The examiner reported that in 2014, the Veteran was taking a total of 29 medications for medical and mental health comorbidities, and he had a list of 26 separate medical/mental health diagnoses. The examiner reported that the Veteran now had 40, separate diagnoses in his medical record, and had 24 medications listed on his medication printout. The examiner stated that with so many medications and complicated medical comorbidities the Veteran had (and had had over the years), along with so many intertwined and inseparable diagnoses, it is not possible to state whether his constipation was aggravated beyond normal progression by his cervical spine DDD/radiculopathy alone, as he had many other illnesses in his background that made separating these out and delineating each one so difficult, to be beyond the scope of specifically blaming medication for the neck/radiculopathy alone. The examiner stated that the Veteran had many other issues that can be the origin of his constipation.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for a gastrointestinal disability, to include GERD and constipation, on both a direct and secondary basis. The reasons follow.

Significantly, there is no competent and credible evidence of a nexus between the Veteran's current gastrointestinal disability, diagnosed as GERD and constipation, and his active service, to include his in-service complaints discussed above, or his other service-connected disabilities. The preponderance of the evidence is against a finding that the current gastrointestinal disability is associated with the Veteran's active service or other service-connected disabilities. The Board affords great probative weight to the July 2016 VA examiner's opinion, which was rendered following a thorough review of the claims file and which is well supported by a reasoned rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). The examiner explained that the medications the Veteran took for his service-connected cervical spine disabilities (to include radiculopathy) do not cause GERD and explained that medical literature did not support this contention.

As to constipation, the examiner stated there were too many medications the Veteran was taking for non-service-connected disabilities to attribute the cause (or possible aggravation) of constipation to medication the Veteran was taking for service-connected disabilities. The examiner laid out the number of medications the Veteran was taking and explained that he could not attribute the Veteran's constipation to medication the Veteran was taking for the service-connected cervical spine disability (to include radiculopathy). This is a medical opinion that has been accepted by the Court as a valid basis to be unable to attribute a disability to service or a service-connected disability. For example, in Jones v. Shinseki, 23 Vet. App. 382, the Court acknowledged that an inconclusive opinion was valid when the application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability that a physician could only speculate as to the cause of a claimant's disability. Id. at 390. Thus, the conclusion by the July 2016 VA examiner is valid. The Veteran has not provided an opinion to weigh against the VA opinion.

The Board has considered the Veteran's lay statements, wherein he attributes constipation to service or his service-connected cervical spine disabilities, which are probative insofar as they report symptomatology capable of lay observation; however, to the extent that the Veteran attempts to provide a nexus between his gastrointestinal disability and active service or other service connected disabilities, such statements are afforded little probative value given the Veteran's lack of related medical expertise. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Gastrointestinal disabilities require specialized training for determinations as to diagnosis and causation, and are therefore, not susceptible to lay opinions on etiology. The origin or cause of the Veteran's gastrointestinal disability is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay assertion is not competent to establish a nexus.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a gastrointestinal disability, to include GERD and constipation, on either a direct or secondary basis. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

IV. Sleep Disorder

The Veteran has contended that he has a sleep disability, to include obstructive sleep apnea, sleep disturbance, breathing disorder and upper airway congestion, related to service or in the alternative, due to medications for his service-connected disabilities.

The Veteran's service treatment records are completely silent as to complaints, treatment, or diagnoses related to sleep problems. 

STRs show an examination report dated October 1978, where the Veteran indicated that he was in "great health," and responded "No" when asked if he had frequent trouble sleeping. He indicated that he was engaged in sleep walking ten years prior to the exam. Records show regular medical complaints for other symptoms throughout service; however symptoms related to a sleep disorder are not documented. In the March 1981 Report of Medical Examination completed at separation, the examiner found that clinical evaluation of the Veteran's nose, sinuses, mouth and throat, and lungs and chest were normal. 

In March 2011, a VA outpatient treatment record shows that the Veteran was noted to have "sleep disordered breathing." At that time, a sleep study was ordered. The Veteran underwent a sleep study in August 2012, which was within normal limits. The study showed that while the Veteran snores, it was negative for obstructive sleep apnea.

Other VA outpatient treatment records, such as a December 2012 record, indicate the Veteran complained of not sleeping well due to neck pain. A diagnosis, however, was not rendered.

The Veteran received a VA examination in October 2015. The examiner noted that the Veteran underwent a polysomnogram at the Omaha VA Medical Center in October 2012 that demonstrated snoring, but did not demonstrate evidence to diagnose obstructive sleep apnea. The examiner noted that the Veteran underwent a subsequent polysomnogram approximately two and a half years later in April 2015 that demonstrated mild obstructive sleep apnea. The examiner noted that the Veteran was issued a CPAP device based on the mild obstructive sleep apnea findings on the April 2015 polysomnogram. During the exam, the Veteran was uncertain as to when the symptoms began but stated that they have been going on for many years.

The October 2015 examiner concluded that the Veteran did not develop a sleep disorder that had its onset in service. He reasoned that although the Veteran had more recently been diagnosed with obstructive sleep apnea, the facts of the case were that the October 2012 polysomnogram failed to demonstrate evidence of obstructive sleep apnea and that sleep apnea was first diagnosed based on an April 2015 polysomnogram. The examiner explained that given that the Veteran did not meet diagnostic criteria for obstructive sleep apnea in October 2012, one can conclude that the Veteran developed findings consistent with obstructive sleep apnea sometime in the interim from the October 29, 2012 timeframe to the April 12, 2015 timeframe. The examiner concluded that the evidence did not support that the Veteran had a diagnosis of obstructive sleep apnea prior to October 2012 and noted that the Veteran served from April 1978 through April 1981. The examiner stated that although the Veteran may have had symptoms of awakening from sleep gasping and snoring that had been present for the last number of years, these were considered symptoms only and given the benefit of having objective evidence that failed to diagnosis obstructive sleep apnea in October 2012, one can conclude that those symptoms, although present, were not manifestations of obstructive sleep apnea at any time prior to and including October 29, 2012. The examiner again noted that it had been shown on a number of occasions that clinical presentation of symptoms does not always correlate with objective findings with regard to a diagnosis of obstructive sleep apnea.

In a July 2016 VA medical opinion, the examiner stated the Veteran's STRs did not show any evidence that any breathing disorder or upper airway resistance began during service or was otherwise related to service. The examiner stated that there was no evidence of any in-service issues that would cause upper airway resistance or mild breathing-related sleep disorders. The examiner noted that the Veteran had experienced significant weight gain, and laid out the Veteran's weight at entrance into service (170 pounds), separation from service (180 pounds) and current weight (242 pounds) and stated that this was the reason for the Veteran's sleep problems. The examiner opined that because the weight gain was the cause of the sleep disability, that the sleep disability was not due to or a result of service based on his review of the Veteran's STRs, which showed no complaints related to a breathing disorder or sleep problems. The examiner concluded that it was not likely the Veteran's mild breathing-related sleep disorder or upper airway resistance syndrome began during service or was otherwise related to service, as the record did not support this specific contention. Likewise, the examiner stated that there was no evidence to support aggravation of the Veteran's sleep disability by any service-connected disability.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for a sleep disability, to include obstructive sleep apnea, sleep disturbance, breathing disorder and upper airway congestion, on both a direct and secondary basis. The reasons follow.

Significantly, there is no competent and credible evidence of a nexus between the Veteran's current sleep disability and his active service or a service-connected disability. The Board notes that the Veteran had not attributed a sleep disorder to a disability for which he is service connected, but rather a disability for which he was seeking service connection, but which claim has been denied. Specifically, the Veteran was alleging service connection for sleep disability as being caused or aggravated by a psychiatric disorder. That claim was denied by the Board in a July 2014 decision, which decision is final. Thus, secondary service connection is not warranted.

The Board affords great probative weight to the October 2015 and July 2016 VA examiners' opinions, which were rendered following a thorough review of the claims file and which were well supported by a reasoned rationale. See Nieves-Rodriguez, 22 Vet. App. at 304. Both examiners laid out facts and provided an explanation for why they did not believe that a sleep disability had its onset in service. The Veteran has not provided any competent evidence upon which to weigh against these two medical opinions. 

The Board has considered the Veteran's lay statements, but finds the Veteran's service treatment records, his separation examination, VA examinations and records, and the October 2015 and July 2016 VA medical opinions to be highly probative. In weighing the medical and lay evidence of record, the Board finds that the Veteran's contentions are outweighed by the competent evidence of record.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a sleep disability on either a direct or secondary basis. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a gastrointestinal disability, to include GERD and constipation, to include as secondary to a service-connected disability is denied.

Entitlement to service connection for a sleep disability, to include obstructive sleep apnea, sleep disturbance, breathing disorder and upper airway congestion, to include as secondary to a service-connected disability is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


